Citation Nr: 0607023	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  05-34 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946, and from November 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a compensable rating for his 
bilateral hearing loss and an increased rating for his post-
traumatic stress disorder.  He responded with a timely Notice 
of Disagreement, and subsequently perfected his appeal upon 
the filing of a timely substantive appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
obligations to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues on appeal.

2.  The veteran's post traumatic stress disorder is 
characterized by an occasional depressed mood, some social 
isolation, and intrusive recollections; however it does not 
cause reduced reliability and productivity due to such 
symptoms as flattened affect; abnormal speech; panic attacks 
more than weekly; difficulty understanding complex commands; 
or impairment of memory, judgment, or abstract thinking.  

3.  The veteran's hearing acuity is, at worst, Level III in 
the right ear and Level II in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 30 percent for the veteran's post traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2005).  

2.  The criteria for the award of a compensable rating for 
the veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.85, 4.87, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the benefits claimed via a November 2004 letter, the February 
2005 rating decision, and the September 2005 statement of the 
case (SOC).  In addition, the RO letter and other mailings 
sent to the veteran provided him with specific information 
relevant to the VCAA.  Thus, no further notices are 
required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By the informational 
letter, the rating decisions, the SOC, the Board remand, and 
the SSOCs, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, in a November 2004 RO 
letter (as well as in any subsequent letters), the veteran 
was given notice of the VCAA requirements, which was prior to 
the initial February 2005 unfavorable AOJ decision that is 
the basis of this appeal.

In this respect, the November 2004 RO letter properly 
notified the appellant of the evidence required to 
substantiate his claim for service connection.  In addition, 
the reasons and bases of the February 2005 rating decision 
and the September 2005 SOC specifically explained to the 
appellant what the evidence must show in order to establish 
the benefits claimed.  The appellant has been notified of the 
need to provide such evidence.  See 38 C.F.R. §  
3.159(b)(1).  The AOJ's November 2005 letter informed him 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to the AOJ.  In addition, the September 20005 SOC contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  

II. Increased rating - Post-traumatic stress disorder

The veteran seeks a disability rating in excess of 30 percent 
for his post traumatic stress disorder.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

The veteran's post traumatic stress disorder is currently 
rated as 30 percent disabling under Diagnostic Code 9411, 
which in turn refers to the general schedule for psychiatric 
disability.  Under this schedule, a 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and, difficulty in establishing and 
maintaining effective work and social relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

In June 2003, the veteran underwent a VA psychiatric 
treatment intake examination.  He reported a recurrence of 
memories and nightmares related to his combat service in the 
Pacific Theater during World War II.  Other symptoms included 
emotional detachment from others, excessive worry, 
depression, and guilt.  The examiner described the veteran's 
mood as depressed, anxious, and sad.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned, with a high of 60 
in the past year.  Post-traumatic stress disorder was 
confirmed.  He was given medication, and VA psychiatric 
treatment was recommended.  Thereafter, the veteran continued 
to take medication and attend VA counseling sessions for his 
psychiatric symptoms.  

The veteran most recently underwent VA psychiatric 
examination in January 2005.  He reported an increase in his 
nightmares and memories related to his experiences in World 
War II.  A depressed mood and excessive worry were also 
noted.  He reported being married for 54 years, with several 
children, grandchildren, and great-grandchildren.  He 
maintained contact with his family and extended family.  On 
objective examination he was alert and fully oriented.  In 
appearance he was well-groomed and had good personal hygiene.  
He was cooperative, but his mood was depressed, and his 
affect was restricted.  His speech was hesitant but his 
thought processes were logical and goal-directed.  No 
psychosis or delusional thought content was evident.  
Suicidal and homicidal thoughts were denied by the veteran.  
His short-term memory was mildly-impaired but otherwise 
adequate.  Long-term memory was intact.  His concentration 
was within normal limits, and he denied any excessive temper.  
However, some hypervigilance and heightened startle response 
was reported.  The examiner confirmed the prior diagnoses of 
post-traumatic stress disorder, and assigned a GAF score of 
60.  The veteran was found to be competent to manage his 
personal finances.  

Based on the evidence of record, a 50 percent disability 
rating is not warranted for the veteran's post traumatic 
stress disorder, as the veteran fails to meet the criteria 
for such a rating.  His affect has not been described as 
flattened.  He has also not exhibited circumstantial, 
circumlocutory, or stereotyped speech.  At all times of 
record he has been able to converse in a logical, coherent 
manner.  The veteran has also not reported panic attacks on a 
weekly basis.  

Regarding memory impairment and difficulty in performing 
complex tasks, the January 2005 examination report described 
his long-term memory as intact, and his short-term memory as 
only mildly-impaired.  His judgment is not impaired, based on 
the medical record, and he has no history of legal problems.  
Following service, he worked for many years until a 1980 
motor vehicle accident forced him to accept medical 
retirement.  He is currently married to his wife of 50+ 
years, with several children, grandchildren, and great-
grandchildren, and maintains contact with his family.  At all 
times of record, the veteran has been fully alert and 
oriented, with the ability to dress and groom himself, 
maintain his own household, and handle his financial affairs.  
The VA examiner found him competent to manage his finances.  

Additionally, while he has reported some social isolation, he 
continues to live with his spouse of several years, and 
maintains relationships with several family members.  He 
reported taking walks outside on a frequent basis.  His GAF 
score was noted to be between 50-60.  The Global Assessment 
of Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 
50-41 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting), or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  A GAF 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (4th Ed.).  Overall, 
the preponderance of the evidence is against an initial 
disability rating in excess of 30 percent for the veteran's 
service-connected post traumatic stress disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment, as 
the veteran is retired due to nonservice-connected injuries.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
service-connected post traumatic stress disorder.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Compensable rating - Bilateral hearing loss

The veteran seeks a compensable rating for his service-
connected bilateral hearing loss.  The criteria for 
evaluating hearing impairment call for the consideration of 
the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests.  38 C.F.R. § 4.85 (2005).  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to an increased evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
puretone decibel loss are met.  38 C.F.R. § 4.85 (2005).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Tables VI and VII as set forth in 
38 C.F.R. § 4.85 are used to calculate the rating to be 
assigned.  "[T]he assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In the present case, the veteran was examined by VA in 
October 2003.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
80
100
LEFT
10
20
40
70
85

The puretone threshold average was 60 decibels in the right 
ear and 54 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 88 in the left ear.  

The veteran also underwent VA audiological examination in 
December 2004.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
75
85
LEFT
25
35
40
75
85

The puretone threshold average was 59 decibels in the right 
ear and 59 in the left ear.  Speech audiometry revealed 
speech recognition ability of 90 percent in the right ear and 
of 94 in the left ear.  

Evaluation of the October 2003 examination results under the 
diagnostic criteria results in hearing acuity at Level II 
(Table VI) in the right ear, and at Level II (Table VI) in 
the left ear.  These levels of hearing acuity result in a 
noncompensable disability rating under Table VII, which has 
already been assigned the veteran.  Likewise, his December 
2004 examination results reflect Level III hearing acuity in 
the right ear and Level II hearing acuity in the left ear, 
warranting, again, a noncompensable rating.  Therefore, a 
compensable rating is not warranted for the veteran's 
bilateral hearing loss.  

After a complete review of the record, the Board finds that 
the preponderance of the evidence is against a compensable 
rating for his service-connected bilateral hearing loss.  As 
a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 30 percent for the veteran's 
post traumatic stress disorder is denied.  

A compensable rating for bilateral hearing loss is denied.  




____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


